Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-5, 7, 9, 12-15, 17 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As noted in §MPEP 2161.01, computer-implemented claims may lack written description support “when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
”
The following rejections are made due to the claims failing to provide the detailed steps necessary to obtain the claimed and disclosed functions.
Regarding claims 2-3 and 12-13, it is unclear how the diagnostic findings are rated by degrees of severity or a threshold. Specifically, only the functional results of a computer implemented step are claimed without any particular steps in the specification or claims indicating how the result is to be achieved.
Regarding claims 4 and 14, it is unclear how the system determines the conditions and notify any of the physician, the cardiologist or an electrophysiologist or the particulars of the diagnostic findings. Specifically, only the functional results of a computer implemented step are claimed without any particular steps in the specification or claims indicating how the result is to be achieved. 
Regarding claims 5 and 15, it is unclear what steps are involved in generating a referral or engaging in proactive health care management. Specifically, only the functional results of a computer implemented step are claimed without any particular steps in the specification or claims indicating how the result is to be achieved.
Regarding claims 7 and 17, it is unclear how structuring the samples in association with at least one event is performed. Specifically, only the functional results of a computer implemented step are claimed without any particular steps in the specification or claims indicating how the result is to be achieved.
Regarding claims 9 and 19, it is unclear how the systems is determining the recited health conditions. Specifically, only the functional results of a computer implemented step are claimed without any particular steps in the specification or claims indicating how the result is to be achieved.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 1-20,  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
 	Regarding claims 1 and 11, It is unclear if the non-volatile memory is part of the system or not. Similarly is the code executable by the processor the same or different from the program instructions stored within a non-volatile memory device. 
 	Regarding claims 7 and 17, it is unclear what is meant by the received samples are structured along a temporal spectrum and the received samples are in association with an event.
 	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koop et al. US 2018/0078771 in view of Felix et al. US 2017/0340215 and Zhou US 2017/0354365 in view of Gazdzinski US 2001/0051766.
Regarding claims 1 and 11, Koop discloses an implantable medical device (IMD), comprising: 
a housing comprising a hollow body forming a first electrode on an outer surface ([¶60-65][FIG8] electrodes 84 and 86); and 
a microcontroller circuit circumferentially provided within the housing and comprising a microcontroller operable under program instructions stored within a non-volatile memory device, further comprising ([¶60-65] controller 58): 
the program instructions defining instructions for the microcontroller to continuously sample the electrocardiographic signals into the non-volatile memory device and to offload the non-volatile memory device to the external data device via the transceiver circuit ([¶60-65] the controller communicates with an external device via the antenna)
	Koop does not specifically disclose an analog front end electrically interfaced to the first and the second electrodes and operable to sense electrocardiographic signals. Felix teaches a similar sensor for monitoring ECG that has an analog front end (¶14) and flash memory circuit ([¶43] the microcontroller of Koop would inherently have a cache for storage but Felix discloses a separate memory). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Koop with the analog front end of Felix in order to maintain the integrity of the P wave in the ECG ([¶53]).
 	The combination of Koop and Felix does not disclose 17theththe download station, database and generating diagnostic overread. Zhou teaches a similar implanted monitoring device that has a download station configured to receive the samples from the 18transceiver circuit ([¶142]); 
19at least one computer, comprising: 
20a database configured to store the received samples and medical 21diagnostic criteria ([¶144]); and 
22a processor and a memory configured to store code executable by 23the processor, the processor configured to ([¶145] can store data and have a processor): 
24generate a diagnostic overread of the samples using the 25medical diagnostic criteria ([¶145] under a broadest reasonable interpretation the diagnostic overread is considered a diagnosis. ); and 
26initiate medical care of the patient with one or more pre- 27identified care providers based on the overread ([¶145,156,160]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Koop and Felix with the teachings of Zhou in order to provide a secure storage site for data to be accessed by clinicians ([¶144]).
 	Koop does not specifically disclose the first electrode comprising an electrically
conductive surface of the hollow body that is separated from the one end cap by an insulating
coating on the hollow body, wherein an end of the hollow body closest to the electrically
conductive surface interfaces to the second end cap and wherein a portion of the hollow body
covered by the insulating coating is larger than a further portion of the hollow body that
comprises the electrically conductive surface. Gazdzinski teaches a similar implantable device
that has an insulating coating on the body wherein a portion of the hollow body covered by the
insulating coating is larger than a further portion of the hollow body that comprises the
electrically conductive surface ([¶344] the insulating coating 2703 covers the body of the
device). Therefore it would have been obvious to one of ordinary skill in the art at the time of
filing to combine the device of Koop with the teachings of Gazdzinski as it is no more than the
simple substitution of one known element for another to arrive at the predictable result of a
sensor with electrodes on the main body with an insulating layer that covers a larger area. 
Regarding claims 2 and 12,  Zhou teaches diagnostic 2overread comprises one or more diagnostic findings that are rated by degrees of 3severity ([¶90] the degree of change which is a marriage of severity is used to determine a cardiac event).  
1	Regar			Regarding claims 3 and 13, Zhou teaches the processor further 2configured to: 3compare the ratings of the diagnostic findings to a threshold, wherein the 4initiation of the medical care comprises generating orders to seek immediate 5treatment based on the comparison ([¶90]).  
 	1Regarding claim 4, R Regarding claims 4 and 14, Zhou teaches the processor further 2configured to at least one of: 3 6 10notify an electrophysiologist upon one of the diagnostic findings 11comprising ventricular tachycardia comprising 3 or more consecutive abnormal 12ventricular beats, bradycardia comprising pauses greater than 3 seconds, and heart 13blockage comprising the non-conduction of any normal sinus beat ([¶75,100,156]).  
1		Regarding claims 5 and 15, Zhou teaches the processor further 2configured to: 3generate a referral to one such care provider if the diagnostic findings 4comprises a medical condition not found in the patient's medical history ([¶75] caregivers are notified of abnormal conditions); and 5engage proactive health care management if the diagnostic findings 6comprises a medical condition found in the patient's medical history ([¶112] therapy can be automatically applied).  
2RegardingRegarding claims 6 and 16, Zhou teaches the processor further 3configured to: 4obtain physiological data associated with a population of individuals 5similar to the patient, wherein the diagnostic overread is further generated based 6on physiological data associated with the population of individuals similar to the 7patient ([¶152,168] population data is used).  
1			Regarding claims 7 and 17, Zhou teaches 2the received samples are structured along a temporal spectrum that reflects 3a change in the received samples over time ([¶131,146,176]).
RRegarding claims 8, 9, 18 and 19, Zhou teaches the classes of 2medical conditions comprise cardiac disorder ([¶131,145]).  
1
Regarding claims 10 and 20, Zhou teaches the implantable 2medical device further collects additional physiology of the patient and the 3diagnostic overread is further made based on the additional physiology ([¶124]respiratory parameters are also monitored and used in diagnosis).

Response to Arguments
Applicant's arguments filed 8/22/22 have been fully considered but they are not persuasive. 
Regarding priority, Applicant incorporated by reference the 9,504,423 patent which provides support for the claim to priority. MPEP 2163.07(b).
Regarding Applicant’s arguments against the 112a rejections, Examiner respectfully disagrees. The limitations recited are not fully supported in the 9,504,423 patent incorporated by reference. Specifically , other than stating that the system can make the determinations it is not clear how they are performed. The specification states that the computer device can determine severity but give no steps as to how this is performed (see column 12, line 31-col. 13, line 4 and column 15, line 31-col. 16, line 21). Essentially the steps are put into a black box and outcome or determination is provided but it is not clear how the steps are actually performed or what substeps are necessary in making the determination. 
Regarding Applicant’s arguments against the 103 rejections, the new amendments overcome the prior art applied however, a new rejection is applied in view of Gazdzinski which teaches the new limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951. The examiner can normally be reached 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792